



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wu,
    2015 ONCA 667

DATE: 20151002

DOCKET: C57083

LaForme, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Shang En Wu

Respondent

Howard Piafsky, for the appellant

Jill R. Presser and Leora R. Shemesh, for the respondent

Heard: March 27, 2015

On appeal from the acquittal entered on April 29, 2013 by
    Justice Cory A. Gilmore of the Superior Court of Justice, sitting without a
    jury.

Epstein J.A.:

I.

INTRODUCTION

[1]

This case arises out of a police investigation into the production and
    distribution of methamphetamine. It started with the arrest of three people in
    possession of a half kilogram of fresh methamphetamine, and gained momentum after
    police received a tip from a confidential informant. The investigation was supported
    by some intelligence relating to a telephone number. But the bulk of the
    investigation involved surveillance conducted by a team of police officers, led
    by Detective Constable Shawn Sparkes, an officer with considerable experience
    and training in investigating drug-related criminal activity.

[2]

At the end of two months of surveillance, Sparkes formed the belief that
    the respondent, Shang En Wu, was in possession of controlled substances.  At
    Sparkes direction, Wu was arrested and charged with various drug-related
    offences.

[3]

During a search incident to Wus arrest, the police found evidence of
    methamphetamine possession and production. The police prepared an Information
    to Obtain (ITO) search warrants with respect to two condominium units connected
    to Wu. The ITO contained information relating to the entire investigation,
    including the evidence obtained from the search incident to Wus arrest.  The warrants
    were issued and the police searched the two units, finding extensive evidence
    of methamphetamine production.

[4]

At trial, Sparkes testified to his subjective belief that he had grounds
    to arrest Wu. The trial judge was not persuaded, however, that those grounds
    were objectively reasonable. She concluded therefore that the arrest and the
    search incident to it violated Wus rights under ss. 8 and 9 of the
Canadian
    Charter of Rights and Freedoms
. Consequently, the trial judge excised all
    reference to the evidence found in the course of Wus arrest from the ITO and considered
    the balance of the information. In the trial judges view, the loss of the
    evidence derived from the search combined with other problems in the ITO,
    weakened the grounds for the search warrants to such an extent that the ITO could
    not support the warrants. She excluded the evidence found in both condominium
    searches pursuant to s. 24(2) of the
Charter
, leaving the Crown
    without the evidence necessary to support the charges.

[5]

The Crown appeals the acquittals on the basis that the finding of
    constitutional infringement and the exclusion of evidence obtained during the
    searches are flawed.

[6]

For the reasons that follow, I have concluded that the trial judges
    analysis leading to her conclusion that Sparkes did not have reasonable and
    probable grounds to arrest Wu, is tainted by legal error such that a new trial
    is required.


II.

THE FACTS

The Original Arrest

[7]

On July 2, 2011, the police observed Calvin Jiang, Kingsley Chan and Sung-Hwa
    Hong in the parking lot of a plaza. Police found a half kilogram of
    freshly-prepared methamphetamine in a blue Acura, from which Jiang was seen
    running. The Acura was registered to Yan Fan Jiang, residing at 187 Shepton
    Way.

[8]

All three men were arrested and charged with possession of a controlled
    substance for the purpose of trafficking.  Their cell phones were seized. Jiang
    was released on bail.  As a condition of his release, Jiang was required to
    reside with his mother at 187 Shepton Way.

The Confidential Informants Tip

[9]

On July 20, an officer in the police intelligence unit told Sparkes
    about a tip from a confidential informant. The informant had provided
    information about a man believed to be Wu, who was involved in the production
    and trafficking of methamphetamine. Although the police took steps to confirm the
    accuracy of this information, there were problems with the reliability of the
    informant including the fact that he or she was untested and had a criminal
    record.

The Telephone Connection with Jiang

[10]

The
    confidential informant had provided a telephone number for Wu. The number was registered
    to Tommy Wu, residing at an address in Richmond Hill. Police records listed
    this address as Wus previous known address. Police records, information from
    the Ministry of Transportation, and information from an intelligence officer at
    Canada Border Services Agency supported both the telephone number provided by
    the confidential informant and the address to which the number was connected.

[11]

The
    police also found the telephone number provided by the confidential informant in
    the cell phone seized from Jiang on July 2, although the number had been saved
    under the name Peng You.

The Surveillance

[12]

The
    bulk of the police investigation consisted of surveillance carried out in July,
    August, and early September of 2011. The following is a summary of the
    observations made by police with respect to Wu.  I have set these observations
    out in considerable detail as it is their cumulative effect that is relevant to
    the issue of whether the police had grounds to arrest Wu.

[13]

On
    the afternoon of July 15, the police saw a man, who they later identified as Wu,
    enter Jiangs residence at 187 Shepton Way. A few minutes later, Wu drove to the
    plaza where Jiang had been arrested and where the blue Acura was still parked. Wu
    walked around the Acura, looked inside, and checked the door handles while talking
    on his cell phone. Later that day, Wu returned to the plaza with an older man
    in a different car. The men approached the Acura. The other man peered inside
    and examined it. From there, the two men drove by Jiangs house and stopped to point
    at it.

[14]

Late
    in the evening on July 23, Wu drove a burgundy Lexus to a gas station. An
    unknown man driving a Nissan met him there. The registered owner of the Nissan
    had a criminal record for serious drug trafficking offences and other criminal
    activity. Wu and the Nissan driver drove away in tandem.  They arrived  at 3
    Black Cherry Drive just after midnight on July 24. Wu spoke to the driver of
    the Nissan and then spent a brief period of time in the residence.   From there
    the two drove to a condominium building at 111 Upper Duke Crescent. At about
    1:45 a.m., Wu and the other man went inside.

[15]

On
    the evening of July 26, Wu and an unknown man left 111 Upper Duke. Two men pulled
    up in a Toyota. The driver and passenger changed places and Wu got into the
    back seat.  One minute later, Wu got out of the Toyota and the Toyota drove
    away. According to police records, the Toyota was associated with an individual
    who had been charged with various drug possession and trafficking offences.

[16]

On
    the evening of July 28, Wu parked the burgundy Lexus at 111 Upper Duke and
    walked toward the building.  He was carrying a Tupperware container with full
    plastic bags protruding from the open top.

[17]

Just
    after noon on August 17, Wu left 111 Upper Duke. He met an unknown man with a black
    duffel bag. The two men stood on the curb while Wu talked on his cell phone.  Within
    minutes, a green Honda previously seen at 3 Black Cherry Drive pulled up beside
    them. Wu and the unknown man with the black duffel bag got in and they drove
    around the complex. The unknown man got out of the Honda and left. Then Wu and
    the Honda driver drove to a plaza. After the Honda left, another unknown man
    picked up Wu and drove him back to 111 Upper Duke, where Wu was seen walking with
    a black duffel bag. Later that afternoon Wu was observed going to a plaza with
    an unknown man. Wu went into a bank and eventually left the plaza carrying a
    satchel.

[18]

The
    next day, on August 18, an unidentified man left 111 Upper Duke, got into the
    burgundy Lexus, and drove it to the rear of the building. There he was joined
    by men who had been loading boxes into the Lexus and a blue Acura (although it
    was not clear whether this was the same blue Acura from the original arrest).
    These boxes contained, among other things, kitchen items consistent with
    cooking illicit drugs. Later, the men, together with Wu, drove in tandem to the
    underground parking lot of a condominium complex on South Park Road, where they
    unloaded the items at a loading dock.

[19]

On
    August 25, the burgundy Lexus was in the underground parking garage of 253
    South Park. In the early afternoon, Wu left the building carrying a satchel and
    drove away in the Lexus. Later, Wu was at a mall with one of the men who had
    helped move items on August 18. Just before 3:00 p.m., Wu returned to 253 South
    Park and parked the Lexus in the underground parking garage.

[20]

On
    August 29, Wu left the parking garage of 253 South Park in the burgundy Lexus. 
    He picked up the unknown man who had been with him on August 18 and again on
    August 25.  The two men drove to Hamilton where the unknown man got into
    another car and engaged in what police believed to be a hand-to-hand drug
    transaction. After the apparent transaction, the man got back into the Lexus. 
    The two men returned to the Toronto area.

[21]

On
    August 30, Wu left 111 Upper Duke with a satchel and got into the burgundy
    Lexus.  At 12:41 p.m., Wu got out of the car and walked over to a white Lexus,
    driven by an unknown woman.  The two left in the Lexus and returned at 1:13 p.m.
    The unknown woman dropped Wu off and drove away.   Wu went to the burgundy
    Lexus, retrieved a small object, and went into the building. At 1:34 p.m., Wu
    left the building and got into an SUV that had arrived five minutes earlier. Ten
    minutes later, at 1:44 p.m., Wu got out of the Toyota and re-entered the
    building. At 2:19 p.m., Wu left the building carrying a grocery bag containing a
    box. He put the bag in the burgundy Lexus and drove to a plaza. At 2:40 p.m., Wu
    met an unknown man in the plaza.  He got into the Lexus with Wu, and eventually
    left with the same box that Wu was seen taking from 111 Upper Duke.

[22]

On
    August 31, shortly before 7:30 p.m., Wu left 253 South Park in the burgundy Lexus
    with the same satchel that he was seen carrying on August 25.  He drove to 111 Upper
    Duke and entered the building. At 8:09 p.m., he re-emerged with a box.  He put
    the box in the Lexus and drove to a plaza.

[23]

On
    the evening of September 5, Wu left 253 South Park in the burgundy Lexus and
    drove to 3 Black Cherry Drive.  The green Honda Civic was there. After several
    minutes, Wu got out of his car, entered the garage, and left about a minute
    later carrying a box.

[24]

Shortly
    thereafter, Wu circled around two plazas before returning to 253 South Park. He
    picked up an unknown man from the front area and went into the underground
    garage.  Just before 11:00 p.m., Wu left 253 South Park and drove to a parking
    lot. An unknown man with a green plastic bag tied shut got in.  The two men
    drove to 111 Upper Duke and entered the building at 11:15 p.m.  They went to
    the fifth floor. Police heard the sound of banging pots and dishes emanating
    from unit 505. At 12:41 a.m. on September 6, Wu and the unknown man left unit
    505 and Wu locked the door. Wu was carrying a large white plastic bag loaded
    with items. The other man was carrying the green plastic bag he had arrived
    with.  The two men put the bags in the Lexus and drove off.

[25]

It
    was then that Sparkes concluded there was reason to believe that Wu was in
    possession of controlled substances and other evidence related to the production
    of a controlled substance. He ordered that Wu be arrested.

Wus Arrest and the Search Incident to Arrest

[26]

At
    12:48 a.m. on September 6, 2011, the police arrested Wu.  At the time of his
    arrest, he was driving the burgundy Lexus.  The police searched the Lexus
    incident to Wus arrest and found a clear plastic bag containing brownish
    powder. Sparkes originally believed the powder was powdered methamphetamine,
    but it was later determined to be 105 grams of MDMA, commonly known as ecstasy.
    The police also seized a white plastic bag containing jars, plastic juice
    containers, and a plastic tube-like cup with straws attached to the tops. The
    containers contained traces of liquids with a strong chemical smell to them. In
    the car, the police also found keys with a security fob, a satchel containing almost
    $2,000, and Wus identification.  Later, at the police station, the police found
    a small amount of methamphetamine in Wus possession.

The Search of the Condominium Units

[27]

After
    obtaining information from security at 253 South Park that the security fob was
    registered to unit 511, the police obtained search warrants for unit 511 at
    South Park Road and unit 505 at 111 Upper Duke Crescent.

[28]

Sparkes
    was the affiant for the ITO used to obtain both warrants.  Sparkes compiled the
    information that supported the warrant applications from his own observations,
    observations reported by other officers, information from the confidential
    informant, and his review of video surveillance.

[29]

The
    warrants were issued and the police searched both units.  In unit 505 at 111
    Upper Duke, they found a tray of drying brown powder and a jug of methyl hydrate.
    In unit 511 at 253 South Park Drive, the police found drying MDMA and bags of
    what appeared to be drugs or cutting agents.

III.

THE TRIAL

[30]

Wu
    was tried on charges of production of methamphetamine, possession of
    methamphetamine for the purpose of trafficking, production of ecstasy,
    possession of ecstasy for the purpose of trafficking, and possession of proceeds
    of crime.

[31]

Wu
    brought pre-trial motions to challenge the arrest and the search incident to
    arrest as violations of the
Charter
; as well as the issuance of the
    search warrants, commonly referred to as a
Garofoli
application. The
    evidence on the grounds for arrest came out in a blended
voir dire
,
    applying to both motions. The trial judge granted leave to allow Wu to
    cross-examine Sparkes and the sub-affiants of the ITO in relation to specific issues.

Trial Judges Decision on Grounds for Arrest and Search
    Incident to Arrest

[32]

In
    her lengthy and comprehensive ruling, the trial judge summarized and reviewed
    the circumstances of the investigation. She then separately considered the
    arrest and the search incident to arrest, the search warrant, and whether the
    evidence discovered from the condominium searches should be excluded under s.
    24(2) of the
Charter
.

[33]

At
    para. 63 of her ruling, the trial judge summarized the information Sparkes had
    about Wu at the time he ordered the arrest, as follows:

(a)

A confidential human source who
    gave information that a man believed to be Wu was involved in the production
    and trafficking of methamphetamine.

(b)

A confidential human source whose
    reliability is in question given he/she had not been used by police in the past
    and it is inferred he/she is giving the information in consideration for
    outstanding charges.

(c)

A confidential human source who
    provides no information directly related to transactions, equipment or
    locations for the trafficking or production of illegal substances. There is no
    ability to determine whether the confidential source's information is firsthand
    or otherwise.

(d)

As the Crown did not pursue step
    six in the

Garofoli
review, [1990] 2
    S.C.R. 1421, the Court is left with the redacted version of Appendix 3, which
    reveals the following:

(1)

A male is involved in the making
    and trafficking of methamphetamine;

(2)

the cell phone number 647-927-1791
    is used by someone;

(3)

someone is currently driving a
    vehicle;

(4)

Wu is driving a vehicle whose
    plate number did not match the vehicle he drove throughout the time he was
    surveilled;

(5)

someone is described as an Asian
    male, 40 to 50 years old, approximately five feet five inches, medium build, balding
    with black hair;

(6)

between certain dates in 2011,
    D.C. Jackson and D.C. Lee met with CHS 3 [Confidential Human Source 3  the
    confidential informant]. A photo of Wu was shown to CHS 3 who identified the
    male in the photo as someone.

(e)

A phone number purportedly
    belonging to Wu which was registered to someone else, Tommy Wu, and which was
    listed in Jiang's contact list as belonging to yet another person, namely Peng
    You. Confirmation of this number as being Wu's was not able to be verified from
    the CHS 3 information. The Canada Border Services' information was provided by
    e-mail without further corroboration as to its source;

(f)

Wu moving about
    carrying bags and boxes, meeting people, eating with them, picking up take-out
    food, looking at phones, picking up a puppy, moving household furniture and
    appliances;

(g)

Wu going in and out of the
    apartments at Upper Duke and South Park;

(h)

Wu never being observed buying
    chemicals nor seen with drugs or doing what could be interpreted as hand to
    hand drug transactions; and, finally,

(i)

the banging of pots
    and pans for a short period of time as observed by D.C. Muir, which appears to
    have been the tipping point for Sparkes' decision to proceed with the takedown
    and arrest of Wu.

[34]

The
    trial judge, citing
R. v. Debot
,
[1989] 2 S.C.R. 1140, indicated that she had considered the totality of the
    circumstances  the nature of the information predicting the commission of a
    criminal offence, the credibility of the informants tip, and the extent to
    which the information was corroborated.  At para. 65, the trial judge summarized
    her findings as follows:

(a)

I do not find that the information
    predicting the commission of a criminal offence was compelling in this case. At
    best Wu's comings and goings may be labelled as suspicious. That is insufficient.
    No actual drug transactions were observed and the information from CHS 3 in its
    redacted form is at best of some interest, but falls short of being compelling.
    With respect to the production aspect, I do not find that the moving about of
    various containers or the banging of pots and dishes is compelling evidence of
    drug production. In the context of the move on August 18th, 19th and the types
    of items loaded into the vehicles, the evidence of moving articles about for
    production is given even less weight. I do not agree with the Crown that all I
    need is the identification of Wu's photo by CHS 3, because indeed it is not
    clear from Appendix 3 who CHS 3 identifies in the photo.

(b)

I do not find that CHS 3 can be
    relied upon as credible for several reasons:

(1)

The police had no history with CHS
    3 and were unable to comment on his or her reliability;

(2)

CHS 3 may have been given
    consideration for outstanding charges in relation to the information conveyed;

(3)

CHS 3 had a record for CDSA
    offences. The record or a summary of it was not produced;

(4)

CHS 3 gave no information as to
    how the information was received or obtained;

(5)

CHS 3 gave no information about
    activities at Upper Duke or South Park; and

(6)

CHS 3 gave no information about
    specifics of transactions or production, i.e. times, dates, types of materials
    used or bought.

(c)

With respect to corroboration
    there are also missing pieces. For example, the production order in relation to
    Jiang's phone was not in evidence. That potentially could have verified that Wu
    was using the 647 number. While the Crown submits that any information received
    from Canada Border Services must be accepted on its face as coming from a
    credible source, I am not convinced when it comes by way of a photocopied
    e-mail exchange. While I agree with the Crown that the police need not
    corroborate each detail of each event, they also cannot rely on rumour, gossip
    or bald conclusory statements. I find that the information in Appendix 3 that I
    am left with is just that - a bald, conclusory statement relating to Wu being
    involved in criminal drug activity; his moving about, meeting with people and
    banging pots in his kitchen late at night may have been unusual activity, but
    it cannot corroborate the information in Appendix 3.

[35]

These
    findings led the trial judge to conclude that Sparkes did not have reasonable
    and probable grounds to arrest Wu.  Given that conclusion and the lack of evidence
    suggesting that a search was necessary due to safety concerns or exigent
    circumstances, the trial judge held that the search was unlawful and in breach
    of Wus
Charter
rights.

[36]

Before
    turning to her consideration of the search warrants, the trial judge conducted
    an analysis under s. 24(2) of the
Charter
in respect of the evidence
    obtained incident to Wus unlawful arrest.   The trial judge found, applying
    the principles in
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, that
    the evidence should not be excluded. Nevertheless, at para. 74, she held that
    "any reference to the unconstitutional seizing of evidence must be excised
    from the ITO."

[37]

Before
    turning to the trial judges analysis of the impact of removing from the ITO any
    reference to the evidence discovered upon Wus arrest, I think it appropriate to
    comment briefly on the trial judges decision to conduct a
Grant
inquiry at this stage of the proceedings.

[38]

In
    my view, if it is found that an ITO contains information obtained in
    contravention of the
Charter,
the remedy is

to excise the
    information from the ITO: see
R. v. Garofoli
, [1990] 2 S.C.R. 1421. 
    The wording of s. 24(2) makes it clear that the analysis it provides for
    applies only to a determination of whether the admission of
    [unconstitutionally obtained evidence]
in the proceedings
would bring
    the administration of justice into disrepute (emphasis added).  In determining
    whether information should be excised from an ITO, a
Grant
inquiry is
    neither necessary nor appropriate.

Trial Judges Decision on the Search Warrants and s. 24(2)

[39]

The
    trial judge next considered whether the ITO, absent the evidence obtained in
    the search conducted incident to Wus arrest, was capable of supporting the
    issuance of the search warrants.  As previously noted, the trial judge
    identified other issues relevant to whether, in her view, there were grounds to
    search the units  the fact that the first page of Appendix 3 of the ITO had inadvertently
    not been faxed to the justice with the rest of the ITO, the unreliability of
    the confidential informant, problems with the evidence regarding the telephone
    number that connected Wu and Jiang and the nature and extent of the surveillance
    evidence.  At para. 100, the trial judge found that the ITO was insufficient
    to grant a warrant to search the residences at South Park and Upper Duke. 
    There was therefore a breach of [Wus] section 8 rights.

[40]

The
    trial judge then conducted a
Grant
inquiry in relation to the evidence
    the police found while searching the condominiums.  She held that the evidence
    obtained from the warrantless searches of the condominiums did not survive the
    inquiry and excluded it.

Disposition at Trial

[41]

Upon
    obtaining the ruling concerning the admissibility of the evidence, the Crown advised
    that she would not be calling any further evidence. The trial judge dismissed
    the charges against Wu.

IV.

POSITION OF PARTIES ON APPEAL

[42]

The
    Crowns primary argument is that the trial judge erred in her assessment of the
    probative value of the evidence available to the police at the time of Wus
    arrest by: (1) failing to evaluate this evidence from the perspective of
    Sparkes, an officer with extensive training and experience in investigating
    people involved in drug-related activity; (2) misapprehending certain material
    aspects of this evidence; and (3) considering this evidence on a piecemeal
    basis.  The Crown contends that Sparkes had reasonable and probable grounds to
    arrest Wu and that the evidence obtained in the search incident to Wus arrest
    should not have been excised from the ITO.

[43]

Wu
    argues that the trial judge correctly found the police breached ss. 8 and 9 of
    the
Charter
when they arrested and searched him incident to his arrest.
    The trial judge considered the available evidence in its totality as she was
    required to do. She made no error in appreciating that the evidence connecting
    Jiang to Wu was thin, the confidential informants tip was unreliable, and the
    surveillance evidence was innocuous. Wu submits that after properly excising
    the fruits of the illegal search and then considering the impact of the
    omission of the first page of Appendix 3 and other errors in the ITO, there was
    inadequate support to issue the warrants.    Finally, Wu contends that there is
    no reason to interfere with the trial judges conclusion that the evidence
    discovered in the search of the condominiums should be excluded pursuant to s.
    24(2) of the
Charter.


V.

ANALYSIS

[44]

In
    my view, this appeal turns on whether the trial judge erred in concluding that
    the police did not have reasonable and probable grounds to arrest Wu.

Standard of Review

[45]

In
R. v. Shepherd
, 2009 SCC 35, [2009] 2 S.C.R. 527, at para. 20, the
    Supreme Court held that whether the facts constitute reasonable and probable
    grounds for arrest is a question of law:

While there can be no doubt that the existence of reasonable
    and probable grounds is grounded in the factual findings of the trial judge,
the issue of whether the facts as found by the trial judge
    amount at
law
to reasonable and probable grounds is a question of law
.
    [Emphasis added.]

While the trial judges factual findings are entitled
    to deference, his or her ultimate ruling is subject to review for correctness:
Shepherd
,
    at para. 20.

[46]

In
R. v. MacKenzie
, 2013 SCC 50, [2013] S.C.R. 250, the accused, charged
    with possession of a controlled drug for the purpose of trafficking, took issue
    with a police sniffer-dog search of his car.  He argued that the police lacked
    reasonable suspicion that he was involved in a drug-related offence when they
    had the dog sniff his vehicle and the sniff therefore amounted to an
    unconstitutional search.  The accused sought to have the drugs discovered in
    the car excluded.

[47]

Moldaver
    J. found the logic in
Shepherd
equally applicable in circumstances
    where the question was whether police had a reasonable suspicion.  He dealt
    with the role of an appellate court in reviewing the trial judges conclusion on
    the existence of a reasonable suspicion.  At para. 54, he held that if the
    question on appeal is whether the facts found by the trial judge amount to a reasonable
    suspicion (or reasonable and probable grounds), an appellate court must
always
engage in a
de novo
analysis and thereby substitute its own view
    of the correct answer for a trial judges legal conclusion.  Deference
    would apply only if one of the parties sought to attack a finding of fact on
    appeal (emphasis in original).

[48]

Here,
    the Crown does not challenge any of the findings of fact the trial judge made
    in her analysis of the grounds for Wus arrest.  The Crowns argument, to which
    I now turn, is that the trial judge, in her analysis of whether the police had
    reasonable and probable grounds to arrest Wu, committed an error in law.
    Accordingly, correctness is the standard of review.

The Test for Reasonable and Probable Grounds for Arrest

[49]

To
    establish reasonable and probable grounds for arrest, a police officer must
    subjectively believe that a person has committed or is about to commit an
    indictable offence, and the police officer must be able to justify that belief
    on an objective basis, meaning that a reasonable person placed in the position
    of the police must be able to conclude that there were reasonable and probable
    grounds. The police need not demonstrate anything more than reasonable and
    probable grounds.  Specifically, the police need not establish a
prima
    facie
case for conviction:
R. v. Storrey
, [1990] 1 S.C.R. 241, at
    pp. 250-51.

[50]

In
MacKenzie
, released shortly after the trial judges ruling in this
    case, the majority of the Supreme Court emphasized the importance of examining
    the belief that grounds for arrest existed through the lens of a reasonable
    person placed in the position of the police officer.
[1]
At paras. 62-63, in his trademark common-sense language, Moldaver J. explained
    why considering the evidence from this vantage point is important:

Officer training and experience can play an important role in
    assessing whether the reasonable suspicion standard has been met. Police
    officers are trained to detect criminal activity. That is their job. They do it
    every day. And because of that, a fact or consideration which might have no
    significance to a lay person can sometimes be quite consequential in the hands
    of the police. Sights, sounds, movement, body language, patterns of behaviour,
    and the like are part of an officers stock in trade and courts should consider
    this when assessing whether their evidence, in any given case, passes the
    reasonable suspicion threshold.

Thus, in assessing whether a case for reasonable suspicion has
    been made out, the analysis of objective reasonableness should be conducted
    through the lens of a reasonable person standing in the shoes of the police
    officer. [Citations omitted.]

[51]

According
    to Moldaver J., this particular perspective is not just important  it is an
    essential part of the trial judges consideration of whether the officers
    conclusion that there were reasonable and probable grounds to arrest was
    objectively reasonable.  In fact, at para. 60, Moldaver J. said that as a
    matter of law, a trial judge must appreciate the significance of police experience
    and training when evaluating the probative value of evidence.

[52]

While,
    as noted, the guidance provided by Moldaver J. was in the context of reasonable
    suspicion, the obligation to consider the evidence the police relied upon from
    this particular vantage point applies equally to the objective reasonableness
    analysis for reasonable and probable grounds to arrest:
Storrey
, at pp.
    250-51.

The Trial Judges Analysis of the Objective Reasonableness
    of the Grounds for Arrest

[53]

In
    my view, the trial judge erred in law by concluding that the police did not
    have reasonable and probable grounds to arrest Wu.  The primary problem with
    the trial judges analysis lies in her failure to do what Moldaver J. mandates
    in
MacKenzie
, at para. 63
 assess the probative value of the evidence through the lens of a reasonable
    person standing in the shoes of the police officer (citations omitted).

[54]

Here,
    the lens through which the trial judge was legally obligated to evaluate the
    probative value of the evidence available to the police was particularly
    powerful.

[55]

As
    the trial judge noted, the evidence called on the
voir dire
established that Sparkes was a police officer with impressive training and
    considerable experience in investigating drug-related criminal activity.  Sparkes
    evidence was to the effect that his conclusion that grounds existed to arrest
    Wu was based on his view of all of the available evidence as interpreted by him
    against the background of his training and experience.

[56]

Sparkes
    made it clear that his conclusion that there were grounds to arrest Wu was not
    the result of a snap judgment. Rather, it was a conclusion reached based on
    evidence gathered over the course of an investigation that started with a tip
    and evidence linking Wu to Jiang and that appeared increasingly fruitful as
    observations were made during two months of surveillance.

[57]

As
    previously noted, the trial judge acknowledged Sparkes training and experience
    in her ruling.  However, there is no indication that she did what she was
    required to do  assess whether a case for reasonable grounds had been made out
    by examining the totality of the available information through the lens of a
    reasonable person standing in Sparkes shoes.  In failing to do so, I conclude
    that the trial judges assessment of the objective reasonableness of Sparkes
    belief that reasonable grounds existed to arrest Wu was tainted by legal error.

[58]

In
    the light of this conclusion and further to the directive in
MacKenzie
,
    it is necessary to conduct a
de

novo
analysis of this issue.

The Grounds for Arrest

[59]

I
    am satisfied that the factors Sparkes identified  the information the
    confidential informant provided, the information that supported a connection
    between Wu and Jiang, including that relating to the telephone number, and,
    most importantly, the surveillance evidence  interpreted as Sparkes was particularly
    able to  provided objective support for his subjective belief that reasonable
    and probable grounds existed to arrest Wu.

[60]

I
    have placed little weight on the information provided by the confidential
    informant, as I agree with the trial judge that it was of limited value. Sparkes
    conceded as much in his cross-examination. However, this evidence, weak as it
    was, together with the evidence supporting a Jiang/Wu connection  both the
    July 15 surveillance and the evidence relating to Wus telephone number  considered
    in its proper perspective, was of some moment.  Arguably, the combination of
    the tip and the evidence connecting Wu and Jiang alone may have been sufficient
    to provide grounds to arrest Wu.

[61]

But
    the police went to work and accumulated more, two months more, evidence.  The
    surveillance provided evidence of Wus comings and goings.  It showed that Wu
    regularly met with people at all hours of the day and night, usually for brief
    periods of time, often in parking lots, sometimes in cars associated with drug
    trafficking activity. Frequently packages were involved.  Often these packages
    were exchanged.

[62]

Significantly,
    Wu was habitually seen going to the condominium units on his way to and from
    these encounters at which the package exchanges took place.  Wu was habitually
    seen moving kitchen items from one residence to another.

[63]

The
    last straw appears to be Wus having been observed to be in a unit very late at
    night from which the sounds of banging pots could be heard.

[64]

Sparkes,
    given his experience and training, was able to consider the totality of this
    evidence and appreciate it for what it was  evidence of a person actively
    engaged in the production and distribution of drugs.

[65]

On
    an objectively defensible interpretation of the surveillance evidence and on
    the evidence demonstrating a connection between Wu and Jiang, keeping in mind
    that the standard is not as high as a
prima facie
case of guilt, I
    conclude that the police reasonably believed that Wu had committed an
    indictable offence. Thus, the test for reasonable and probable grounds for
    arrest had been met.

VI.

DISPOSITION

[66]

For
    these reasons, I find that the trial judge erred in excising from the ITO the
    fruits of the search incident to Wus arrest. This improper excision affected
    the admissibility of evidence crucial to the Crowns case.  I would therefore
    allow the appeal, set aside the acquittals and order a new trial.

Released: October 2, 2015 (HSL)

Gloria
    Epstein J.A.

I
    agree H.S. LaForme J.A.

I
    agree David Watt J.A.





[1]
I recognize that at the time of her ruling, the trial judge did not have the
    benefit of the
MacKenzie
decision. 
    However, well before
MacKenzie
,
    this court had identified the importance of  taking an officers training and
    experience into consideration when assessing the objective reasonableness of
    grounds for arrest: see
R. v. Bush
,
    2010 ONCA 554, 101 O.R. (3d) 641, at para. 61;
R. v. Whyte
, 2011 ONCA 24, 341 D.L.R.
    (4th) 394.


